Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 26, 2021 has been entered. Claims 10-17 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Babin et al (US 2003/0082266) in view of Shaull et al (US 2019/0293039). 
Regarding claims 10 and 13, Babin teaches, as illustrated in Figs. 24 and 32, a nozzle tip (i.e. in another alternate embodiment nozzle tip of Fig. 24, tip 1076 is a two channel tip in which melt duct 1040 terminates in two outlets 1110a and 1110b, [0112]) for dispensing flowable materials/resin (i.e. heated melt. [0099], lines 3-4) within a mold. The nozzle tip includes a nozzle body (i.e. an upper part of tip 1076, [0100], line 2) in communication with a tip portion (i.e. a lower part of tip 1076, as shown in Fig. 24 and 32). The nozzle body includes an interior central flow channel (i.e. a melt duct 1040. [0099], line 5) having a longitudinal axis (Fig. 1, item 22), a periphery (see label of the periphery in attached annotated Figure I) and a 
Babin teaches that, as illustrated in the Annotated Figure 1, in the nozzle tip each exiting flow channel defines a straight path other than an arcing path between the central flow channel and the outer surface of the tip portion.
Babin discloses the claimed invention of each exiting flow channel defining a straight path except for an arcing path.
In the same field of endeavor, swirl injector plunger, Shaull discloses that, as illustrated in Figs. 8A-8C, fluid delivery passage 30 includes swirl passages 36d which extend helically in a radially outward direction relative to longitudinal axis L from an inlet opening 40d fluidly 
Further, as illustrated in Figs. 6A-6C, Shaull discloses that, in another embodiment, fluid delivery passage 30 includes swirl passages 36b which may be helical, and extend downward from an inlet opening 40b outward at an angle relative to longitudinal axis L of plunger 18 ([0061], lines 1-5). As seen from Fig. 6B, the (terminal) end of fluid delivery passage 32 is immediately adjacent to the inlet 40b of swirl passage 36b. Thus, Shaull discloses that, each inlet of the exiting flow channels is located immediately adjacent the terminal end portion of the central flow channel (fluid delivery passage 32) and the swirl or arcing path does not intersect with the longitudinal axis (Fig. 6B, item L) of the central flow channel (Fig. 6B, item 32). This type of arrangement will eliminate dead zones within the interior flow channel and the mold and maintaining an area within the interior flow channel and the mold free of the dead zones.     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babin to incorporate the teachings of Shaull to provide a swirling/arching path between the central flow channel and the outer surface of the branching portion without intersecting with the longitudinal axis of the central flow channel and having the inlet of the exiting flow channel being immediately adjacent to the terminal end portion of the central flow channel for eliminate dead zone inside the central flow channel. Doing so would be possible to make conservation of angular momentum force the swirl velocity of the exiting fluid to increase without the use of high 13). 

    PNG
    media_image1.png
    529
    391
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 31C in the teachings of Babin)
Regarding claims 11 and 12, Babin teaches that, as illustrated in Fig. 32, in the nozzle tip the inlets are spaced a part around a terminal end of the central flow channel 1040 (in the Fig. 32) and the ports are spaced apart on the outer surface of the nozzle body. As shown in Fig. 32, the ports (i.e. the outlets 1110a and 1110b, [0112]) are located at equal distance from the nozzle body. Each ports contacts the nozzle body as shown in Fig. 32.
14, Babin teaches that, as illustrated in Fig. 32, in the nozzle tip a terminal end of the central flow channel 1040 (i.e. a melt duct 1040. [0099], line 5) decreases in circumference to communicate with a base of the exiting flow channel. Still shown in Fig. 32, the central flow channel has an arcing surface (i.e. a conical surface) at the terminal end. 
Regarding claim 15, Babin discloses that, in the nozzle tip each port is disposed on the outer surface of the tip portion. Babin discloses that, as illustrated in Fig. 32, the ports (i.e. 1110a and 1110b) are located closer to the nozzle body (i.e. the upper part of tip 1076) than to an apex of the tip end. 
Regarding claim 16, Babin discloses that, as illustrated in Fig. 32, the inlets (two) of the exiting flow channels are uniformly spaced apart around the nozzle body; the ports of the exiting flow channels are uniformly spaced apart on the outer surface of the tip end. A line (e.g. a perimeter of each port or hole on the outer surface of the tip end) defined by each exiting flow channel does not intersect the longitudinal axis of an exiting flow channel (as shown).   
Regarding claim 17, Babin teaches that, as illustrated in the Annotated Figure I (also see Fig. 32 in the teachings of Babin), the exiting flow channels extending away from a longitudinal axis of the central flow channel, and the exiting flow channels extending away from the nozzle body as well.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered. 
In response to applicant’s arguments in claim 10 that Babin does not teach each path is a non-intersecting secant, it is persuasive. However, the Examiner relied on the reference of 
Regarding arguments (as amended) in claim 10 that Babin’s flow must go through a gate, it is not persuasive. In the teachings of Babin, as illustrated in Fig. 31C or 32, there is no gate needed for the tip nozzle. The gate (item 1044) mentioned in Fig. 24 is the case of an intended use. Actually, the mold cavity where the tip nozzle injects flowable materials is the biggest block during the flow of the flowable material from the tip nozzle.
Regarding arguments in claim 10 that one of skilled in the art would not look to Shaull for suggestions on the extrusion of resin into a mold, it is not persuasive. Actually, it is well known in industry that when talking the flow of liquid in a manner of swirl, the nozzles of fuel can’t be ignored and has to be mentioned for the purpose to increase efficiencies for the delivery of liquid (fuel or resin or water etc.).     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742